Henry, J.
I concur in reversing the judgment, but do not' concur in so much of the foregoing opinion as holds that one member of a co-partnership, not a trading or mercantile co-partnership, cannot bind the firm by a note executed in the name of the firm, for articles or labor necessary in the business of the firm. I agree that such a note is not prima facie binding on the co-partnership, and that, in order to recover upon it as a firm note, the holder must show that the consideration was articles or labor necessary in the business of the co-partnership, or that it was executed with the consent of the other members.